DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 1 November 2022 has been entered.
 
Priority
The present application filed on 8 July 2021 claims the benefit of U.S. Provisional application number 60/841,519 filed on August 31, 2006.

Claims Pending
Claims 9, 21, 23-29 will be examined on the merits.

Title
It is suggested to Applicant to amend the title to more accurately reflect the claimed invention.

Abstract
It is suggested to Applicant to amend the Abstract to disclose using multi-well plates to better describe the invention in more detail 

 Drawings
The drawing, filed on 8 July 2021, has been approved.

Information Disclosure Statement
The Information Disclosure Statements filed on 31 October 2022 and 1 November 2022 have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 21, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Privalle et al. (US 6,002,068), Barry (US 6,448,476) and Pullman et al. (US 6,492,174).

The claims are broadly drawn to a method of obtaining an explant for producing a transgenic corn plant comprising  or scalpel or coffee grinder or baby food mill or peppercorn grinder or herb grinder or garnish knife and where the Type I callus pieces are fitted into a multi-well plate that comprises a matrix such as glass beads or silicon beads or felt or foam or a solid tissue culture medium and cutting the callus before sub-culturing or transforming the cut callus and is additionally cut before sub-culturing or transforming the cut callus and transforming the smaller callus pieces with an exogenous nucleic acid to obtain transformed callus pieces comprising transformed plant cells and further comprising regenerating the transformed callus pieces or transformed plant cells to obtain transformed plants and where the callus pieces are regenerated in a liquid medium.

Regarding claims 9, 25, 27 and 28, D’Halluin et al. teach using type I callus (i.e. explant) and cutting the compact embryogenic callus into smaller fragments (col. 6, lines 31-34) and then brought into contact with one or more DNA fragments containing genes of interest (which reads on exogenous nucleic acid sequence) in order to transform their competent monocot plant cells (col. 6, lines 30-34, 44-46 and 63-67 bridging to top of col. 7). D’Halluin et al. teach using corn callus (col. 12, lines 21-23; Examples). Additionally, D’Halluin et al. also teach that the transformed compact callus can be used to regenerate corn plants (col. 8, lines 25-27). (See also patent claims 1, 3, 10-11).

D’Halluin et al. does not teach where the callus is divided into smaller pieces by using a garlic press or scissors or scalpel or coffee grinder or baby food mill or peppercorn grinder or herb grinder or garnish knife or where the callus pieces are fitted into a multi-well plate that comprises a matrix such as glass beads or silicon beads or felt or foam or a solid tissue culture medium or additionally cut before sub-culturing or transforming the cut callus or where the callus pieces are regenerated in a liquid medium.

Regarding claims 9, 21, 25, 27-28, Privalle et al. teach transformation of maize using Type I callus (i.e. explant) and was prepared by either chopping with a scalpel blade or by subculturing (col. 15, lines 56-61). Privalle et al. also teach the tissue was bombarded with pJS20293 construct (which reads on transforming with an exogenous nucleic acid) (col. 15, lines 64-67). Privalle et al. also teach that the transformed callus was transferred to standard regeneration medium for the production of plants (col. 16, lines 6-8).

Regarding claim 9 and 29, Barry teaches using corn callus in individual wells (i.e. multi-well plate)(col. 74, lines 66-67 and col. 75, line 3). Barry also teaches that 50 µl solution containing glyphosate was added to each callus sample (which reads on selected in a liquid medium) (col. 75, lines 7-9). 

Regarding claims 23-24, Pullman et al. teach that culturing was done in a 24-well multiwell plates and using felt supports (i.e. matrix) (col. 19, lines 45-50).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made was made to obtain an explant for producing a transgenic corn plant by dividing a callus into smaller callus pieces by cutting up the callus into smaller fragments and then transform the callus with an exogenous nucleic acid sequence and further generate the plant cells into a transformed plant as taught in D’Halluin et al. One would have been motivated to cut the callus into smaller pieces because cutting the callus is generally sufficient to generate the competent cells and competent cells can then be stably transformed (D’Halluin et al.; col. 5, lines 13-14; col. 6, lines 44-46). Further one would have been motivated to use type I callus because again, as taught in D’Halluin et al., type I callus is most efficiently generated from immature zygotic embryos and be induced from the appropriate explant and maintained in culture and cut into smaller fragments which to provide more competent cells for transformation (bottom of col. 4, lines 62-66; col. 5, lines 14-17). Additionally, as taught in Barry, the smaller callus pieces are selected in a liquid medium as Barry teaches that the glyphosate is used as the selected herbicide to kill non-transformed cells which reads on the selected step of claim 29.

It would have been further obvious to use a scalpel, as taught in Privalle et al., to cut the callus and further sub-divide the callus because the scalpel would have better control of the size and amount of the callus pieces to be transformed.

It would have been obvious to further modify the method and use a multi-well plate in keeping the callus separate as taught in Barry and Pulllman et al. and further additionally with a type of matrix such as felt as taught in Pullman et al. because the felt would be support for the small callus pieces in the individual plate. Barry specifically teaches using multi-well with corn callus. 

Regarding claim 26, although none of the cited references teach where there is an additional cut before sub-culturing or transforming the cut callus, it would have been obvious to do this step because fresh cut callus material would better absorb the nutrients (i.e. sub-culturing) and accept transformation more efficiently.

Additionally, Applicant is reminded that as stated in claim 9, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03. It is noted that Applicant has not claimed any specific order to how the method steps should be employed since the claim contains “open language”. The word “comprising” is understood to be open-ended suggesting unknown components that are included in the method. Therefore, the reference discloses the limitations of the claimed invention regardless of the order of the method steps involved.

One would have been motivated to combine the cited references to obtain the claimed invention given that using type I corn callus as an explant for plant transformation is well known in the art as taught in D’Halluin et al. and Privall et al. One would have been motivated to cut the callus into smaller pieces before sub-culturing or transforming to obtain more callus and either would better absorb the nutrients (i.e. sub-culturing) and accept transformation more efficiently. 

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the methods as taught in the cited references as it was commonly known in the art to use type I corn callus as an explant for plant transformation and divide it into smaller pieces, specifically using a scalpel and where the smaller callus pieces are fitted into a multi-well plate to produce a transgenic corn plant. The prior art also teaches the well-known components as claimed and would have been obvious to combine them to produce the claimed invention.

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.   


Summary
No claim is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661